


Exhibit 10.37

GRAPHIC [g255843ko01i001.jpg]

 

TERM NOTE

(LIBOR SWAP TRANSACTION)

 

$21,600,000.00

Effective as of December 31, 2014

 

FOR VALUE RECEIVED, and intending to be legally bound RIVERBEND BETHLEHEM
HOLDINGS I LLC (“Holdings I”) and RIVERBEND BETHLEHEM HOLDINGS II LLC (“Holdings
II”), each being a limited liability company organized under the laws of the
Commonwealth of Pennsylvania, and each with a mailing address at c/o Griffin
Land & Nurseries, Inc., 204 West Newberry Road, Bloomfield, Connecticut 06002
(Holdings I and Holdings II being referred to individually and collectively
herein as the “Borrower”), promise to pay to FIRST NIAGARA BANK, N.A., a
national banking association with a banking office at P.O. Box 28, Buffalo, NY 
14240-0028 (together with its successors and assigns, the “Lender”) or order, on
or before January 2, 2025 (“Maturity”), the principal sum of Twenty-One Million
Six Hundred Thousand and 00/100 Dollars ($21,600,000.00), together with interest
thereon (the “Loan”), until paid in full.

 

1.                                      ADVANCES.                       On the
date hereof, Lender has made an initial advance in the amount of $19,750,000.00
(the “Initial Advance”).  Provided no Event of Default is then occurring, the
remaining $1,850,000.00 of the Loan (the “Earn-out Amount”) will be advanced to
Borrower, upon its request, at such time as additional space in the Property is
leased to tenants under leases approved by Lender, such that the DSCR (as
defined in the Mortgage described below), taking into account the rental income
from such new lease(s), is not less than 1.35 to 1.00 based on a principal Loan
amount that includes the Earn-out Amount.

 

2.                                      INTEREST RATE.  Subject to the terms of
this Note, the outstanding principal balance of this Note shall bear interest at
a rate per annum equal to the LIBOR Rate for the Interest Period plus 1.95% (the
“LIBOR-Based Rate”).

 

For purposes hereof, the following terms shall have these meanings:

 

“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
on which commercial banks in New York or Connecticut are required or permitted
by law to close.

 

“Interest Period” shall mean with respect to any LIBOR Advance, the one
(1)-month period commencing on the first day of each month; provided, however,
that (a) the first Interest Period hereunder shall commence on the later of the
date hereof or the date the Initial Advance is made and run until, but not
including, the first day of the following month, and (b) the first Interest
Period applicable to the Earn-out Amount shall commence on the date the Earn-out
Amount is advanced and run until, but not include, the first day of the
following month.

 

“LIBOR Advance” shall mean any advances under this Note bearing interest based
upon the LIBOR-Based Rate.

 

“LIBOR Rate” shall mean a variable interest rate per annum (rounded upwards, if
necessary) determined by Lender by dividing (a) the LIBOR rate which is
published on Bloomberg Screen, BBAM1 (or any successor as may replace such
page in said service for the purposes of display of the interbank interest rates
offered on the London market) at 11:00 a.m. London time two (2) Business Days
prior to the commencement of the Interest Period; provided, however, if such
rate is not available, “LIBOR Rate” shall mean either (i) the rate of interest
per annum determined by Lender to be the average rate per annum at which United
States dollar deposits in a similar amount are offered for such Interest Period
by major banks in the London interbank deposit market at approximately
11:00 a.m. London time two (2) Business Days prior to the commencement of the
Interest Period, or (ii) a similar rate based upon a comparable index chosen by
Lender in its sole discretion, by (b) a number equal to 1.00 less the Reserve
Requirement.

 

“Mortgage” shall mean, individually and collectively, the Mortgage and Security
Agreement from Holdings I to Lender on the 4275 Property and the Mortgage and
Security Agreement from Holdings II to Lender on the 4270

 

--------------------------------------------------------------------------------


 

Property, each dated the date hereof  securing this Note, as the same may be
amended from time to time.

 

“Prime Rate” shall mean the variable rate of interest announced by Lender from
time to time as its prime rate for calculating interest on certain loans.  The
Prime Rate may or may not be the most favorable rate charged by Lender to its
customers from time to time.

 

“Property” means, individually and collectively, the property owned by Holdings
I located at 4275 Fritch Drive and the property owned by Holdings II located at
4270 Fritch Drive, each in Bethlehem, Pennsylvania (referred to herein as the
“4275 Property” and the “4270 Property”, respectively), which have been
mortgaged to Lender as security for the Loan.

 

“Reserve Requirement” shall mean the percentage which Lender determines to be
the maximum reserve requirement (including, without limitation, any emergency,
marginal, special or supplemental reserve requirement) prescribed for so-called
“Eurocurrency liabilities” (or any other category of eurocurrency funding)
prescribed by the Board of Governors of the Federal Reserve System (or under any
successor regulation which Lender determines to be applicable) with each change
in such maximum reserve requirement automatically, immediately and without
notice changing the LIBOR Rate thereafter applicable to each LIBOR Advance.

 

“Variable Rate” shall mean the Prime Rate plus one-half percent (0.50%) per
annum.  The Variable Rate shall change simultaneously with changes to the Prime
Rate.

 

“Variable Rate Advance” shall mean any advances under the Note bearing interest
based upon the Variable Rate.

 

3.                                      ADDITIONAL INTEREST PROVISIONS.

 

(a)                                 Borrower shall pay interest, calculated on
the basis of a 360-day year for the actual number of days of each year (365 or
366, as applicable), on the outstanding principal amount from and including the
date of this Note to, but not including, the date the outstanding principal
amount is paid in full.

 

(b)                                 If pursuant to the terms of this Note,
Borrower is at any time obligated to pay interest on the principal balance of
this Note at a rate in excess of the maximum interest rate permitted by
applicable law, the applicable interest rate shall be immediately reduced to
such maximum rate and all previous payments in excess of the maximum rate shall
be deemed to have been payments in reduction of principal and not on account of
the interest due hereunder.

 

(c)                                  After the occurrence of an Event of
Default, at Lender’s option, interest shall accrue at a rate per annum equal to
the aggregate of 3% plus the rate otherwise applicable (the “Default Rate”), and
such rate shall continue to apply whether or not judgment shall be entered on
this Note.

 

(d)                                 Upon request, Lender shall give prompt
notice to Borrower of the LIBOR Rate as determined and adjusted herein, which
determination shall be conclusive absent manifest error.

 

(e)                                  Except as otherwise provided, each Interest
Period shall commence on the first day of each month and end on the last day of
the Interest Period; provided, however, that (i) no Interest Period shall extend
beyond Maturity, and (ii) each subsequent Interest Period, to the extent
applicable, shall commence automatically and immediately following the end of
the preceding Interest Period.

 

(f)                                   In the event that Lender shall determine
that by reason of circumstances affecting the London Interbank Eurodollar
market, adequate and reasonable means do not exist for determining the LIBOR
Rate or dollar deposits are not available to Lender in the Interbank Eurodollar
market with respect to a proposed LIBOR Advance, Lender shall give Borrower
notice of such determination and (i) any requested LIBOR Advance shall be made
as a Variable Rate Advance, unless Borrower gives Lender two (2) Business Days’
prior notice that its request for such borrowing is canceled; (ii) any advance
which was to have been converted to a LIBOR Advance shall be continued as a
Variable Rate Advance; and (iii) any outstanding LIBOR Advance shall be
converted to a Variable Rate Advance on the last Business Day of the applicable
Interest Period.  Thereafter, Lender shall have no obligation to make LIBOR
Advances or maintain outstanding LIBOR Advances and Borrower shall not have the
right to request LIBOR Advances.  Lender shall be entitled to fund and maintain
its funding of all or any part of any LIBOR Advance in any manner Lender may
from time to time deem advisable, Borrower hereby acknowledging that all
determinations relating to LIBOR Advances shall be made as if Lender had
actually funded and maintained each such LIBOR Advance by the

 

2

--------------------------------------------------------------------------------


 

purchase of deposits in an amount similar to the amount of that advance, with a
maturity similar to the Interest Period for that advance and bearing interest at
LIBOR with respect to that advance.

 

(g)                                  If Lender shall determine that any
applicable law, treaty, regulation, guideline or directive, or any change
therein or in the interpretation or application thereof, shall make it unlawful
or impossible for Lender to make or maintain any LIBOR Advance, the obligation
of Lender hereunder to make or maintain such LIBOR Advance shall terminate and
Borrower shall, if any such LIBOR Advance is outstanding, promptly upon request
from Lender, prepay such LIBOR Advance or convert such LIBOR Advance to a
Variable Rate Advance.  If any such payment is made on a day that is not the
last Business Day of the then current Interest Period, Borrower shall pay
Lender, upon Lender’s request, any amount required under Section 5 hereof.

 

4.                                      REPAYMENT.  On the date hereof, if
requested by Lender, Borrower shall pay to Lender interest only in advance for
the month in which this Note is dated.  Borrower shall repay the outstanding
principal balance of the Initial Advance in 119 consecutive monthly payments of
principal in the amount set forth on Schedule A hereto plus accrued interest at
the applicable interest rate, commencing February 1, 2015 and continuing on the
first (1st) day of each consecutive month thereafter until Maturity, when the
remaining unpaid principal and unpaid accrued interest shall be due and payable
in full.  Interest shall be payable, in arrears, on the first day of each month
commencing the month following the date of this Note and on the date the LIBOR
Advances are paid in full.  Following its funding, interest on the Earn-out
Amount will be repaid monthly commencing on the first (1st) day of the month
following the month in which the Earn-out Amount is advanced and continuing on
the first (1st) day of each consecutive month thereafter until Maturity.  In
addition, the outstanding principal balance of the Earn-out Amount will be
repaid monthly commencing on the first (1st) day of the second month following
the month in which the Earn-out Amount is advanced and continuing on the first
(1st) day of each consecutive month thereafter until Maturity (when the
remaining unpaid principal of the Earn-out Amount and unpaid accrued interest
thereon shall be due and payable in full), in an amount equal to the principal
component of an amortization schedule (i) having a term equal to 300 months
minus the number of full months that have elapsed between the date hereof and
the date the Earn-out Amount is advanced, and (ii) an assumed fixed interest
rate of       %.   Lender shall notify Borrower of the amount of said monthly
principal payments within fifteen (15) days of when the Earn-out Amount is
funded.  If requested by Lender, Borrower will execute and deliver an amendment
of this Note confirming said payment amount.

 

5.                                      APPLICATION; BUSINESS DAY.  Borrower
shall make all payments on this Note to Lender at its address stated above or at
such other place as the holder of this Note may designate.  All payments shall
be made absolutely net of, without deduction or offset and free and clear of
taxes, deductions, charges or withholding of any kind.  Lender shall apply all
payments received on this Note to any accrued and unpaid interest then due and
owing, then to the reduction of principal of this Note, then to other sums due
hereunder in such order and in such amounts as Lender may determine from time to
time.  The sum or sums shown on Lender’s records shall be evidence of the
correct unpaid balances of principal and interest on this Note, absent manifest
error.  If any payment comes due on a day that is not a Business Day, as defined
above, Borrower may make the payment on the first Business Day following the
payment date and pay the additional interest accrued to the date of payment.

 

6.                                      PREPAYMENT.  This Note may be prepaid in
whole or in part at any time without the payment of any prepayment fee.

 

7.                                      LATE FEE.  If any payment due under this
Note is unpaid for five (5) Business Days or more, Borrower shall pay, in
addition to any other sums due under this Note (and without limiting Lender’s
other remedies on account thereof), a late charge in an amount equal to 5% of
such unpaid amount.

 

8.                                      MAINTAIN OPERATING ACCOUNTS.  Borrower,
or an affiliate of Borrower, shall maintain a business checking account at
Lender.  Borrower shall deposit all rents and other income received from the
Property monthly into said account.  Borrower shall also deposit all tenant
security deposits from the Property in an account or accounts at Lender.

 

9.                                      EVENTS OF DEFAULT.  The happening of any
of the following events or occurrence of the following conditions, shall be
events of default hereunder (individually, an “Event of Default” and
collectively “Events of Default”):

 

3

--------------------------------------------------------------------------------


 

(a)                                 Nonpayment.  Nonpayment when due, whether by
acceleration or otherwise, of principal of, interest on, or any fee or premium
provided for under, this Note.

 

(b)                                 Default under Related Documents.  The
occurrence of an “Event of Default”, uncured at the end of any applicable cure
period, under any loan agreement, security agreement or other document
evidencing or securing this Note (individually, a “Loan Document” and
collectively, the “Loan Documents”).

 

(c)                                  Death; Incompetency.  INTENTIONALLY OMITTED

 

(d)                                 Bankruptcy Proceedings.  (i) If Borrower or
any guarantor hereof (each a “Loan Party”) shall (A) file a petition or request
for liquidation, reorganization, arrangement, adjudication as a bankrupt or
similar relief under the bankruptcy, insolvency or similar laws of the United
States of America or any state or territory thereof or any foreign jurisdiction
now or hereafter in effect, (B) consent to the filing of a petition in any
bankruptcy, liquidation, reorganization or insolvency proceedings, (C) consent
to the appointment of a receiver, trustee, agent or officer performing similar
functions with respect to any substantial part of its assets, (D) make a general
assignment for the benefit of its creditors, or (E) institute or execute a
consent to any other type of insolvency proceedings (under the federal
Bankruptcy Code or otherwise) or any formal or informal proceeding for the
dissolution or liquidation of, or settlement of claims against or winding up of
affairs of Loan Party; or (ii) the appointment of a receiver, custodian, trustee
or officer performing similar functions for any Loan Party or for any of their
respective assets, or the filing against any Loan Party of a request or petition
for liquidation, reorganization, arrangement or adjudication as a bankrupt or
other relief under the bankruptcy, insolvency or similar laws of the United
States of America, or any state or territory thereof, or any foreign
jurisdiction, now or hereafter in effect, or the institution against any Loan
Party of any other type of insolvency proceedings (under the federal Bankruptcy
Code or otherwise) or any formal or informal proceeding for the dissolution or
liquidation of, settlement of claims against or winding up of affairs of such
Loan Party, and the failure to have such appointment vacated or such petition or
proceeding dismissed within 90 days after such appointment, filing or
institution.

 

(e)                                  Insolvency.  If Borrower or any guarantor
hereof shall (i) become “insolvent” as defined in any applicable state or
federal statute; or (ii) incur debts beyond its ability to pay them as they
mature.

 

(f)                                   Other Covenants.  Default in the
observance of any of the covenants or agreements of Borrower set forth herein
and the failure of Borrower to cure such default within thirty (30) days after
notice thereof from Lender, provided that if such cure cannot reasonably be
effectuated within said thirty (30) day period, Borrower shall have such
additional time as is reasonably necessary to cure such default so long as
Borrower has commenced such cure within said thirty (30) day period and is
diligently pursuing such cure.

 

(g)                                  Representations.  If any certificate,
statement, representation, warranty or financial statement furnished by or on
behalf of Borrower pursuant to or in connection with this Note (including,
without limitation, representations and warranties contained herein) or as an
inducement to Lender or any Lender affiliate to enter into any lending agreement
with Borrower shall prove to have been false in any material respect at the time
as of which the facts therein set forth were certified, or to have omitted any
material contingent or unliquidated liability or claim against Borrower, or if
on the date of the execution of this Note there shall have been any materially
adverse change in any of the facts disclosed by any such statement or
certificate, which change shall not have been disclosed by Borrower to Lender at
or prior to the time of such execution.

 

(h)                                 Judgments.  If any judgment or judgments
(other than any judgment for which it is fully insured) against Borrower remains
unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a period
of thirty (30) days.

 

(i)                                     Guarantor Default.  Any guaranty of this
Note shall cease, for any reason, to be in effect without the prior consent of
Lender, or any guarantor or Borrower shall so assert in writing; or any
individual guarantor shall die or become incapacitated, incarcerated and, if
requested by Lender in its sole discretion, Borrower shall have failed to agree
to a replacement guaranty, cash collateral or other arrangement satisfactory to
Lender as an adequate substitution for the guaranty of such guarantor; or any
guarantor shall fail to perform or observe any covenant contained in the
guaranty to which such guarantor is a party; or any representation, warranty or
financial statement made or furnished by a guarantor

 

4

--------------------------------------------------------------------------------


 

in connection with this Note or the applicable guaranty shall prove to have been
false in any material respect, or to have omitted any material contingent or
unliquidated liability.

 

(j)                                    Challenge to Collateral Documents.  If
Borrower, any guarantor, or any other Person providing collateral support for
Borrower’s obligations hereunder (the “Obligor”) directly or indirectly, shall
challenge, or indicate their intention to challenge, the validity and binding
effect of any provision of this Note or any document evidencing or securing
Borrower’s indebtedness under this Note (each a “Collateral Document” and
collectively, the “Collateral Documents”) or this Note or the Collateral
Documents shall for any reason (except to the extent permitted by their express
terms) cease to be effective or cease to have the priority lien position
required by the terms thereof or the collateral is no longer available, for any
reason.

 

(k)                                 Change of Ownership.  If there is a change
of control of Borrower.

 

(l)                                     Cross Default.  Nonpayment by Borrower
of any other indebtedness owing by Borrower to Lender, or to any other party (if
such indebtedness to such other party is in excess of $50,000.00), when due (or,
if permitted by the terms of the applicable document, within any applicable
grace period), whether such indebtedness shall become due by scheduled maturity,
by required prepayment, by acceleration, by demand or otherwise, or failure of
Borrower to perform any material term, covenant or agreement on its part to be
performed under any agreement or instrument (other than this Note) evidencing or
securing or relating to any indebtedness owing by Borrower to Lender, or to any
other party (if such indebtedness is in excess of $50,000.00) when required to
be performed if the effect of such failure is to permit the holder to accelerate
the maturity of such indebtedness.

 

(m)                             Termination of Business.  Any Obligor terminates
its business or ceases to operate as a going concern.

 

Upon the occurrence of any Event of Default (other than an Event of Default
under paragraphs (d) or (e) above), Lender shall have the absolute right, at its
option and in its sole discretion, to declare immediately due and payable all
unpaid amounts of principal and interest on this Note, and all other sums
payable at the time of, or as the result of, such declaration under this Note or
any other document securing this Note and Borrower shall no longer be permitted
to obtain loans hereunder.  Upon the happening of one or more Events of Default
under paragraphs (d) or (e) hereof, Lender’s obligations hereunder shall be
cancelled immediately, automatically and without notice, and all amounts
outstanding under this Note, and all other sums payable at the time of, or as
the result of, such declaration under this Note or any other document securing
this Note, shall become immediately due and payable without presentation, demand
or notice of any kind to Borrower.  Lender may, in its sole discretion, exercise
alternately or cumulatively any of the remedies available under this Note or any
other document securing this Note, or at law or equity.  The failure to exercise
one or more of such remedies upon the happening of an Event of Default shall not
constitute a waiver of the right to exercise the same at any subsequent time in
respect of the same Event of Default or any other Event of Default. Neither the
acceptance by Lender of any payment hereunder which is less than payment in full
of all amounts due and payable at the time of such payment, or any negotiation
or discussion with Borrower, shall constitute a waiver of the right to exercise
one or more of such remedies at that time or at any subsequent time or nullify
any prior exercise of any remedy, except as and to the extent otherwise provided
by law.

 

10.                               SETOFF.  If the unpaid principal amount of
this Note, interest accrued on the unpaid principal amount thereof or other
amount owing by Borrower under this Note or the other loan documents shall have
become due and payable (at maturity, by acceleration or otherwise), Lender will
have the right, in addition to all other rights and remedies available to it,
without notice to Borrower, to setoff against and to appropriate and apply to
such due and payable amounts any obligations owing to, and any other funds held
in any manner for the account of, Borrower by Lender or any other direct or
indirect subsidiary of First Niagara Financial Group, Inc. (“FNFG”), including,
without limitation, all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or in the future maintained by Borrower.  Borrower consents to and confirms
the foregoing arrangements and confirms the rights of banker’s lien and setoff. 
Nothing in this Note will be deemed a waiver or prohibition of or restriction on
such rights of banker’s lien or setoff.

 

11.                               CHANGE OF LAW.  If the adoption of, any change
in or any change in the interpretation of, any law regulation or guideline
applicable to financial institutions by any applicable governmental authority
exercising control over Lender or FNFG (a “Governmental Rule”), or the
compliance by Lender with the Governmental Rule (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System and
regulations of the

 

5

--------------------------------------------------------------------------------


 

Securities and Exchange Commission relating to financial instruments), imposes
any reserve, deposit, allocation of capital or similar requirement, or any tax
(other than taxes on Lender’s income) on Lender or FNFG which reduces the rate
of return on Lender’s capital then, and in each such case, Lender may require
Borrower to pay the amount necessary to compensate Lender or FNFG for such
reduced rate of return.  Lender will deliver to Borrower a statement of the
justification for the payment(s) and the determination by Lender shall be
conclusive absent obvious error and shall be payable by Borrower to Lender upon
Lender’s demand.  In determining any such amount, Lender may use reasonable
averaging and attribution methods.

 

12.                               PAYMENT OF FEES AND EXPENSES.  Borrower agrees
to pay, upon demand, costs of collection of all amounts due under this Note,
including, without limitation, principal, interest and fees, or in connection
with the enforcement of, or realization on, any security for this Note,
including, without limitation, to the extent permitted by applicable law,
reasonable attorneys’ fees and expenses.

 

13.                               GOVERNING LAW.  This Note shall be interpreted
and the rights and liabilities of the parties shall be governed by the laws of
the State of Connecticut, without regard to principles of the conflict of laws. 
This Note has been delivered to and accepted by Lender and will be deemed to be
made in the State of Connecticut.

 

14.                               GENERAL PROVISIONS.

 

(a)                                 Borrower waives presentment, demand, notice,
protest and all other demands and notices in connection with delivery,
acceptance, performance or enforcement of this Note.

 

(b)                                 This Note, together with any related loan
and security agreements, guaranties, and documents ancillary thereto contains
the entire agreement between Lender and Borrower with respect to the subject
matter hereof, and supersedes every course of dealing, other conduct, oral
agreement, commitment letter or other correspondence related thereto and
representation previously made by Lender.

 

(c)                                  Borrower agrees that in any legal
proceeding, a copy of this Note kept in Lender’s course of business may be
admitted into evidence as an original.

 

(d)                                 This Note is a binding obligation
enforceable against Borrower and its permitted successors and assigns and shall
inure to the benefit of Lender and its successors and assigns.  Borrower may not
assign any of its rights or obligations hereunder without the prior written
consent of Lender.  If a court deems any provision of this Note invalid, the
remainder of this Note shall remain in effect.

 

(e)                                  If there is more than one Borrower, each of
them shall be jointly and severally liable for all amounts and obligations which
become due under this Note and the term “Borrower” shall include each as well as
all of them.

 

(f)                                   Borrower shall furnish to Bank the
following financial information, in each instance prepared in accordance with
generally accepted accounting principles consistently applied: (i) not later
than one hundred twenty (120) days after the end of each fiscal year, financial
information of Borrower including, without limitation, an operating statement, a
cash flow statement and a balance sheet and any other information reasonably
requested by Lender, prepared by Borrower’s chief financial officer or if
Borrower has no such officer, the chief financial officer of Borrower’s manager;
and (ii) such other information respecting the operations of Borrower and/or the
Property as Lender may from time to time reasonably request.  Borrower shall
promptly notify Lender of the occurrence of any default, Event of Default,
adverse litigation or material adverse change in its financial condition.

 

(g)                                  If payment of this Note is secured by
collateral, the collateral is specified in the collateral records of Lender.

 

(h)                                 No failure by the holder hereof to exercise,
and no delay in exercising, any right or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by such holder of any
right or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right or remedy.  The rights and remedies of the holder
hereof as herein specified are cumulative and not exclusive of any other rights
or remedies which such holder may otherwise have.

 

6

--------------------------------------------------------------------------------


 

(i)                                     All notices, demands, or other
communications hereunder must be in writing and will be effective when delivered
or mailed to the address set forth herein or such other address as provided by
such party via overnight delivery service or personal service or, if mailed,
three (3) days after deposit, postage prepaid, in an official depository
maintained by the United States Post Office.

 

(j)                                    Borrower agrees to indemnify Lender and
its affiliates and their respective officers, directors and employees
(collectively, “Indemnitees”) and hereby holds Indemnitees harmless against all
liabilities, claims, actions, suits, proceedings, penalties, costs, expenses,
brokerage or other fees (including, without limitation, reasonable legal fees
and expenses), losses, damages and liabilities of any kind or nature including
in tort, penalties and interest, which Lender may incur in any manner other than
Lender’s own negligence or willful misconduct, by reason of any matter relating,
directly or indirectly, to this Note and the related Loan Documents.  This
indemnity shall survive the termination of this Note.

 

(k)                                 To the fullest extent permitted by
applicable law, Borrower and Lender shall not assert, and each hereby waives any
claim against the other, on any theory of liability, for special, indirect,
consequential or punitive damages (but excluding direct or actual damages)
arising out of, in connection with or as a result of, this Note, any related
loan documents, the transactions contemplated hereby or thereby or any loan or
the use of the proceeds.

 

(l)                                     USA Patriot Act.  Lender hereby notifies
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56), Lender is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow Lender to identify Borrower in
accordance with the USA Patriot Act.

 

15.                               JURISDICTION AND VENUE.  BORROWER KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY (A) CONSENTS IN EACH ACTION AND OTHER
LEGAL PROCEEDING COMMENCED BY LENDER AND ARISING OUT OF OR OTHERWISE RELATING TO
THIS NOTE OR ANY COLLATERAL RELATED HERETO TO THE JURISDICTION OF ANY COURT THAT
IS EITHER A COURT OF RECORD OF THE STATE OF CONNECTICUT OR A COURT OF THE UNITED
STATES LOCATED IN THE STATE OF CONNECTICUT, AND (B) WAIVES EACH OBJECTION TO THE
LAYING OF VENUE OF ANY SUCH ACTION OR OTHER LEGAL PROCEEDING.

 

16.                               WAIVER OF JURY TRIAL.  BORROWER KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES EACH RIGHT BORROWER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO, AND IN, ANY ACTION OR OTHER LEGAL PROCEEDING
OF ANY NATURE, RELATING TO (A) THIS NOTE, ANY RELATED LOAN DOCUMENT OR ANY
COLLATERAL RELATED HERETO, (B) ANY TRANSACTION CONTEMPLATED BY ANY SUCH
DOCUMENTS OR (C) ANY NEGOTIATION, PERFORMANCE OR ENFORCEMENT OF THIS NOTE, OR
ANY COLLATERAL RELATED HERETO.  BORROWER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL AS NECESSARY AND APPROPRIATE.

 

17.                               PREJUDGMENT REMEDY WAIVER.  BORROWER HEREBY
REPRESENTS, COVENANTS AND AGREES THAT THE PROCEEDS OF THE LOAN SHALL BE USED FOR
GENERAL COMMERCIAL PURPOSES AND THAT THE LOAN IS A “COMMERCIAL TRANSACTION” AS
DEFINED BY THE STATUTES OF THE STATE OF CONNECTICUT.  BORROWER HEREBY WAIVES ALL
RIGHTS TO NOTICE AND PRIOR COURT HEARING OR COURT ORDER UNDER CONNECTICUT
GENERAL STATUTES, SECTIONS 52-278a ET SEQ., AS AMENDED, OR UNDER ANY OTHER STATE
OR FEDERAL LAW WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES LENDER
MAY EMPLOY TO ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER.  MORE SPECIFICALLY,
BORROWER ACKNOWLEDGES THAT LENDER’S ATTORNEY MAY, PURSUANT TO CONNECTICUT
GENERAL STATUTES, SECTION 52-278f, ISSUE A WRIT FOR A PREJUDGMENT REMEDY WITHOUT
SECURING A COURT ORDER.  BORROWER ACKNOWLEDGES AND RESERVES ITS RIGHT TO NOTICE
AND A HEARING SUBSEQUENT TO THE ISSUANCE OF A WRIT FOR PREJUDGMENT REMEDY BY
LENDER’S ATTORNEY, AND LENDER ACKNOWLEDGES BORROWER’S RIGHT TO SAID HEARING
SUBSEQUENT TO THE ISSUANCE OF SAID WRIT.  BORROWER FURTHER HEREBY WAIVES ANY
REQUIREMENT OR OBLIGATION OF LENDER TO POST A BOND OR OTHER SECURITY IN
CONNECTION WITH ANY PREJUDGMENT REMEDY OBTAINED BY LENDER AND WAIVES ANY

 

7

--------------------------------------------------------------------------------


 

OBJECTIONS TO ANY PREJUDGMENT REMEDY OBTAINED BY LENDER BASED ON ANY OFFSETS,
CLAIMS, DEFENSES OR COUNTERCLAIMS OF BORROWER OR ANY OTHER OBLIGATED PARTY TO
ANY ACTION BROUGHT BY LENDER.  BORROWER ACKNOWLEDGES AND AGREES THAT ALL OF THE
WAIVERS CONTAINED IN THIS SECTION HAVE BEEN MADE KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND INTELLIGENTLY, AND WITH THE ADVICE OF ITS COUNSEL.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------

 

 

 

 

RIVERBEND BETHLEHEM HOLDINGS I LLC

 

 

By:

Riverbend Lehigh Valley Holdings II LLC

 

 

Its Sole Member

 

 

 

 

By:

Griffin Land, LLC

 

 

 

Its Sole Member

 

 

 

 

 

By:

Griffin Land & Nurseries, Inc.

 

 

 

 

Its Sole Member

 

 

 

 

 

 

By:

/s/ Michael Gamzon

 

 

 

 

Name:

Michael Gamzon

 

 

 

 

Title:

President

 

 

 

RIVERBEND BETHLEHEM HOLDINGS II LLC

 

 

By:

Riverbend Lehigh Valley Holdings II LLC

 

 

Its Sole Member

 

 

 

 

By:

Griffin Land, LLC

 

 

 

Its Sole Member

 

 

 

 

 

By:

Griffin Land & Nurseries, Inc.

 

 

 

 

Its Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Michael Gamzon

 

 

 

 

Name:

Michael Gamzon

 

 

 

 

Title:

President

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Amortization Schedule

 

10

--------------------------------------------------------------------------------


 

Schedule A

Loan Amortization Schedule

 

Payment Date

 

Balance Prior to
Payment

 

Principal
Payment Amount

 

 

 

 

 

Feb 1, 2015

 

19,750,000.00

 

36,526.00

Mar 1, 2015

 

19,713,474.00

 

36,526.00

Apr 1, 2015

 

19,676,948.00

 

36,526.00

May 1, 2015

 

19,640,422.00

 

36,526.00

Jun 1, 2015

 

19,603,896.00

 

36,526.00

Jul 1, 2015

 

19,567,370.00

 

36,526.00

Aug 1, 2015

 

19,530,844.00

 

36,526.00

Sep 1, 2015

 

19,494,318.00

 

36,526.00

Oct 1, 2015

 

19,457,792.00

 

36,526.00

Nov 1, 2015

 

19,421,266.00

 

36,526.00

Dec 1, 2015

 

19,384,740.00

 

36,526.00

Jan 1, 2016

 

19,348,214.00

 

36,526.00

Feb 1, 2016

 

19,311,688.00

 

38,019.00

Mar 1, 2016

 

19,273,669.00

 

38,019.00

Apr 1, 2016

 

19,235,650.00

 

38,019.00

May 1, 2016

 

19,197,631.00

 

38,019.00

Jun 1, 2016

 

19,159,612.00

 

38,019.00

Jul 1, 2016

 

19,121,593.00

 

38,019.00

Aug 1, 2016

 

19,083,574.00

 

38,019.00

Sep 1, 2016

 

19,045,555.00

 

38,019.00

Oct 1, 2016

 

19,007,536.00

 

38,019.00

Nov 1, 2016

 

18,969,517.00

 

38,019.00

Dec 1, 2016

 

18,931,498.00

 

38,019.00

Jan 1, 2017

 

18,893,479.00

 

38,019.00

Feb 1, 2017

 

18,855,460.00

 

39,999.00

Mar 1, 2017

 

18,815,461.00

 

39,999.00

Apr 1, 2017

 

18,775,462.00

 

39,999.00

May 1, 2017

 

18,735,463.00

 

39,999.00

Jun 1, 2017

 

18,695,464.00

 

39,999.00

Jul 1, 2017

 

18,655,465.00

 

39,999.00

Aug 1, 2017

 

18,615,466.00

 

39,999.00

Sep 1, 2017

 

18,575,467.00

 

39,999.00

Oct 1, 2017

 

18,535,468.00

 

39,999.00

Nov 1, 2017

 

18,495,469.00

 

39,999.00

Dec 1, 2017

 

18,455,470.00

 

39,999.00

Jan 1, 2018

 

18,415,471.00

 

39,999.00

Feb 1, 2018

 

18,375,472.00

 

41,863.00

Mar 1, 2018

 

18,333,609.00

 

41,863.00

Apr 1, 2018

 

18,291,746.00

 

41,863.00

May 1, 2018

 

18,249,883.00

 

41,863.00

Jun 1, 2018

 

18,208,020.00

 

41,863.00

Jul 1, 2018

 

18,166,157.00

 

41,863.00

Aug 1, 2018

 

18,124,294.00

 

41,863.00

Sep 1, 2018

 

18,082,431.00

 

41,863.00

Oct 1, 2018

 

18,040,568.00

 

41,863.00

Nov 1, 2018

 

17,998,705.00

 

41,863.00

Dec 1, 2018

 

17,956,842.00

 

41,863.00

Jan 1, 2019

 

17,914,979.00

 

41,863.00

Feb 1, 2019

 

17,873,116.00

 

43,813.00

Mar 1, 2019

 

17,829,303.00

 

43,813.00

Apr 1, 2019

 

17,785,490.00

 

43,813.00

May 1, 2019

 

17,741,677.00

 

43,813.00

Jun 1, 2019

 

17,697,864.00

 

43,813.00

Jul 1, 2019

 

17,654,051.00

 

43,813.00

Aug 1, 2019

 

17,610,238.00

 

43,813.00

Sep 1, 2019

 

17,566,425.00

 

43,813.00

Oct 1, 2019

 

17,522,612.00

 

43,813.00

Nov 1, 2019

 

17,478,799.00

 

43,813.00

Dec 1, 2019

 

17,434,986.00

 

43,813.00

Jan 1, 2020

 

17,391,173.00

 

43,813.00

Feb 1, 2020

 

17,347,360.00

 

45,667.00

Mar 1, 2020

 

17,301,693.00

 

45,667.00

Apr 1, 2020

 

17,256,026.00

 

45,667.00

 

11

--------------------------------------------------------------------------------


 

Payment Date

 

Balance Prior to
Payment

 

Principal
Payment Amount

 

 

 

 

 

May 1, 2020

 

17,210,359.00

 

45,667.00

Jun 1, 2020

 

17,164,692.00

 

45,667.00

Jul 1, 2020

 

17,119,025.00

 

45,667.00

Aug 1, 2020

 

17,073,358.00

 

45,667.00

Sep 1, 2020

 

17,027,691.00

 

45,667.00

Oct 1, 2020

 

16,982,024.00

 

45,667.00

Nov 1, 2020

 

16,936,357.00

 

45,667.00

Dec 1, 2020

 

16,890,690.00

 

45,667.00

Jan 1, 2021

 

16,845,023.00

 

45,667.00

Feb 1, 2021

 

16,799,356.00

 

47,982.00

Mar 1, 2021

 

16,751,374.00

 

47,982.00

Apr 1, 2021

 

16,703,392.00

 

47,982.00

May 1, 2021

 

16,655,410.00

 

47,982.00

Jun 1, 2021

 

16,607,428.00

 

47,982.00

Jul 1, 2021

 

16,559,446.00

 

47,982.00

Aug 1, 2021

 

16,511,464.00

 

47,982.00

Sep 1, 2021

 

16,463,482.00

 

47,982.00

Oct 1, 2021

 

16,415,500.00

 

47,982.00

Nov 1, 2021

 

16,367,518.00

 

47,982.00

Dec 1, 2021

 

16,319,536.00

 

47,982.00

Jan 1, 2022

 

16,271,554.00

 

47,982.00

Feb 1, 2022

 

16,223,572.00

 

50,217.00

Mar 1, 2022

 

16,173,355.00

 

50,217.00

Apr 1, 2022

 

16,123,138.00

 

50,217.00

May 1, 2022

 

16,072,921.00

 

50,217.00

Jun 1, 2022

 

16,022,704.00

 

50,217.00

Jul 1, 2022

 

15,972,487.00

 

50,217.00

Aug 1, 2022

 

15,922,270.00

 

50,217.00

Sep 1, 2022

 

15,872,053.00

 

50,217.00

Oct 1, 2022

 

15,821,836.00

 

50,217.00

Nov 1, 2022

 

15,771,619.00

 

50,217.00

Dec 1, 2022

 

15,721,402.00

 

50,217.00

Jan 1, 2023

 

15,671,185.00

 

50,217.00

Feb 1, 2023

 

15,620,968.00

 

52,557.00

Mar 1, 2023

 

15,568,411.00

 

52,557.00

Apr 1, 2023

 

15,515,854.00

 

52,557.00

May 1, 2023

 

15,463,297.00

 

52,557.00

Jun 1, 2023

 

15,410,740.00

 

52,557.00

Jul 1, 2023

 

15,358,183.00

 

52,557.00

Aug 1, 2023

 

15,305,626.00

 

52,557.00

Sep 1, 2023

 

15,253,069.00

 

52,557.00

Oct 1, 2023

 

15,200,512.00

 

52,557.00

Nov 1, 2023

 

15,147,955.00

 

52,557.00

Dec 1, 2023

 

15,095,398.00

 

52,557.00

Jan 1, 2024

 

15,042,841.00

 

52,557.00

Feb 1, 2024

 

14,990,284.00

 

54,844.00

Mar 1, 2024

 

14,935,440.00

 

54,844.00

Apr 1, 2024

 

14,880,596.00

 

54,844.00

May 1, 2024

 

14,825,752.00

 

54,844.00

Jun 1, 2024

 

14,770,908.00

 

54,844.00

Jul 1, 2024

 

14,716,064.00

 

54,844.00

Aug 1, 2024

 

14,661,220.00

 

54,844.00

Sep 1, 2024

 

14,606,376.00

 

54,844.00

Oct 1, 2024

 

14,551,532.00

 

54,844.00

Nov 1, 2024

 

14,496,688.00

 

54,844.00

Dec 1, 2024

 

14,441,844.00

 

54,844.00

Jan 1, 2025

 

14,387,000.00

 

14,387,000.00

 

12

--------------------------------------------------------------------------------
